FILED
                           NOT FOR PUBLICATION
                                                                            SEP 04 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


BASALITE CONCRETE PRODUCTS,                      No. 13-16223
LLC; PACIFIC COAST BUILDING
PRODUCTS, INC.,                                  D.C. No. 2:12-cv-02814-WBS-
                                                 EFB
              Plaintiffs - Appellants,

 v.                                              ORDER*

NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, PA;
CHARTIS SPECIALTY INSURANCE
COMPANY, formerly known as
AMERICAN INTERNATIONAL
SPECIALTY LINES INSURANCE
COMPANY

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                      Argued and Submitted August 14, 2015
                            San Francisco, California



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: TALLMAN and CALLAHAN, Circuit Judges and ROSENTHAL,**
District Judge.

      We AFFIRM the district court and adopt as the basis for our decision the

well-reasoned Memorandum and Order granting the motion to dismiss.




       **
             The Honorable Lee H. Rosenthal, District Judge for the U.S. District
Court for the Southern District of Texas, sitting by designation.
                                         2